DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 9/9/22, are acknowledged.
	Claims 1, 8-9, and 37 have been amended.
Claims 27-30, 42-43, and 45-49 are pending.
Claims 29-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 27-28, 42-43, and 45-49 and are under examination.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 27-28, 42-43, and 45-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of monoclonal antibodies that bind to LAYN.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163.
The instant claims are directed to a method of treating a solid tumor, or in vivo methods of depleting regulatory T cells, comprising administering a monoclonal antibody or antibody fragment that specifically binds to LAYN, wherein the antibody functions to deplete tumor infiltrating regulatory T cells.  The claims encompass antibodies that bind to a large genus of different LAYN proteins, such as those from SEQ ID NO: 1-9, which represent structurally distinct polypeptides. The state of the art is such that antibody variable regions are composed of a heavy and light chain, each involved in providing for binding specificity. Variability in the antigen binding site is achieved by V(D)J recombination via heavy and light chain pairing, with the most diverse regions being the 6 CDR regions in the heavy and light chain. As taught by Janeway, the antibody repertoire in humans is at least 1011, with a large degree of diversity in both heavy and light chains. See also, Rabia, 2018, which teaches that the maximal chemical diversity of antibody CDRs is unimaginably large and is extremely challenging to define the sequence determinant of antibody specificity (see page 4).  The state of the art is such that antibody based therapy is extremely complex and requires a deep understanding of protein-engineering techniques, mechanisms of action and resistance, and the interplay between the immune system. The development of candidate antibodies involves a complex process of clinical and preclinical evaluation that include identification of the physical and chemical properties of the antibody (see Scott et al, of record, pages 278-279, of record). Antibodies have a wide range of pharmacokinetics, effector functions, size and immunogenicity, affinities and avidities, all of which effect the function of each antibody in vivo (see Scott et al., 2012, page 278, of record, in particular).  Furthermore, antibodies can have various effector functions including receptor blockage, reducing signaling, or in vivo cell depletion, and that antibody isotype alone is not predictive of in vivo function, but the nature of the particular antigen bound also contributes to depleting potential of therapeutic antigens and many antigen related factors probably contribute to said depleting potential (see Chan et al., 2010 page 307, in particular). Furthermore, depleting tumor infiltrating Tregs in particular is very difficult to the presence of inhibitor FcR in the tumor microenvironment, and the impact of varying IgG subclass remains to be evaluated in humans (see Vargas, 2017, page 584, in particular).
 In regards, to Treg antibodies in particular, the art recognizes that the function of Treg binding antibodies in terms of functional outcome for immunity is extremely complex and unpredictable.  For example, some Treg antibodies can function as agonists to increase Treg activity, such as the anti-TIGIT antibody of Dixon which is taught to increase IL-10 production by Tregs (see Dixon et al., page 3, in particular).  Furthermore, the state of the art is such that the role of LAYN in a subject with a tumor is extremely complex, as it is expressed in tumor cells and T cells, and establishing its function is challenging (see Bhairavabhotla et al., 2016, of record). See also Mahuron, which describes that LAYN is also expressed on anti-tumor CD8 T cells, and that removal of LAYN in said CD8 T cells reduced tumor cell killing.  In fact, Mahuron suggest that LAYN could be a potentially attractive target for therapeutic augmentation in cancer (see page 9, in particular). 
Thus there is no art recognized correlation between structure of antibodies and function of binding to LAYN, treating a solid tumor, or depleting Tregs, as recited in in the present claims. Additionally, the claims encompass methods employing a broad genus of structurally different antibodies.  For example, the claims would encompass monoclonal antibodies, or fragment thereof, derived from different species, such as human, mouse, or rat that would have different VH and VL sequences. Furthermore, the claims encompass a genus of antibodies that bind to different epitope regions of LAYN, or those with different affinities or pharmokinetic properties.    The specification does not disclose any species of antibodies, nor does it disclose the structure (i.e. amino acid sequence) of any antibodies.  The specification does not disclose a correlation between the structure of the antibodies and the function of binding to LAYN and treating a solid tumor and depleting Tregs.  
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
Given the claimed broadly class of antibodies, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
	Applicant’s arguments filed 9/9/22 have been fully considered, but they are not persuasive.
	Applicant argues that the previously filed Grifantini declaration in paragraph 29 establishes that because Bhairavabhotla does not report data relating to LAYN in intratumoral Tregs, there is no relevance to the claimed invention which focuses on depletion of tumor infiltrating Tregs. Paragraph 29 of the Grifanini declaration notes that the data in the instant specification clearly show high LAYN expression in tumor infiltrating Tregs is a negative prognostic factor.
The prognosis data in Figure 5 of the instant specification appears to analyze LAYN expression in whole tumor tissue (see page 59).  However, as taught by the references cited above, LAYN is expressed not only in Tregs, but also in effector T cells and tumor cells themselves, which has different functions in each.  Thus, the prognostic data relating to whole tumor tissue expression of LAYN does not provide any information regarding function or prognostic value of LAYN in Tregs in particular. Regardless, said prognostic data does not provide any information as the to the structural features genus of antibodies claimed. Bhairavabhotla’s teachings regarding the unpredictability of LAYN function is relevant to the claimed invention, and in fact Bhairavabhotla teach functional studies wherein inhibiting LAYN is taught to augment Treg function.  See also Mahuron, which describes that LAYN is also expressed on anti-tumor CD8 T cells, and that removal of LAYN in said CD8 T cells reduced tumor cell killing.  In fact, Mahuron suggest that LAYN could be a potentially attractive target for therapeutic augmentation in cancer (see page 9, in particular). Furthermore, depleting tumor infiltrating Tregs in particular is very difficult to the presence of inhibitor FcR in the tumor microenvironment. The instant specification provides no functional analysis regarding the role of LAYN in any type of Tregs, nor does it describe a correlation between structure and function, or any representative species of antibodies.   
Applicant argues that regarding the teaching of Mahuron, paragraph 13 of the Grifantini declaration states that anti-LAYN antibodies are expected to have a unique mechanism of action that would act selectively on intratumoral Tregs, leaving the rest of the immune system totally unaltered.
No species of antibodies are disclosed that can selectively act on the intratumor Tregs while leaving the rest of the immune system totally unaltered.  Furthermore, the role of LAYN in Tregs is highly unpredictable as noted above.  Additionally, see Vargas which teaches that while existing antibodies against CD25 can deplete Tregs in the periphery, upregulation of inhibitory Fc receptor at the tumor site prevented Treg depletion from the tumor.  Thus, there is no art recognized correlation between antibody structure and function of depleting tumor infiltrating Tregs.  
Applicant argues that as evidenced by the Grifantini declaration, LAYN is over-expressed in tumor infiltrating Tregs, and that an antibody that is able to eliminate LAYN positive Tregs would have anti-cancer activities.  Applicant argues, that as demonstrated by the declaration, even though the patent application does not provide experimental data providing efficacy of anti-LAYN antibodies, the specification refers to analogous examples using anti-CTLA-4.  
The state of the art is such that antibody therapy is extremely complex and unpredictable, and the development of candidate antibodies involves a complex process of clinical and preclinical evaluation that include identification of the physical and chemical properties of the antibody. Antibodies have a wide range of pharmacokinetics, effector functions, size and immunogenicity, affinities and avidities, all of which effect the function of each antibody. Additionally, the role of LAYN in a subject with a tumor is extremely complex, as it is expressed in tumor cells and T cells, and establishing is function is challenging (see Bhairavabhotla et al., 2016, of record). See also Mahuron, which describes that LAYN is also expressed on anti-tumor CD8 T cells, and that removal of LAYN in CD8 T cells reduced tumor cell killing.  In fact, Mahuron suggest that LAYN could be a potentially attractive target for therapeutic augmentation in cancer, and thus the effect of LAYN depleting antibodies would be unpredictable.   The effect of antibodies that bind to such receptors co-expressed by Treg and effector T cells is highly unpredictable.  See Vargas which teaches that while combined blocking and depleting activity of certain antibodies, such as those that bind CTLA-4, is effective, other target molecules can have a deleterious effect owing to expressed on T effector cells.  For example, depleting PD-1 antibodies lose anti-tumor activity due to its expression of effector T cells.  Furthermore, depleting tumor infiltrating Tregs in particular is very difficult to the presence of inhibitor FcR in the tumor microenvironment, and the impact of varying IgG subclass remains to be evaluated in humans (see Vargas, 2017, page 584, in particular).
Furthermore, even if the specification discloses a mechanisms of action for LAYN, this does not provide any information as to the structure of actual antibodies that would function in the claimed method.  Thus, the ordinary artisan would not be above to visualize what structures could function in the claimed method without further experimentation and testing.
The written description requirement can be satisfied by disclosing a representative number of species, by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  However, as noted above, no species of anti-LAYN antibodies are disclosed, nor is there any teaching regarding relative structural properties, nor is there any disclosure of a correlation between structure and function. Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus.
Applicant further argues that anti-LAYN antibodies are commercially available, and that which is well known to one of ordinary skill in the art need not be disclosed in detail.  Applicant cites the Grifantini declaration which states that a skilled person would expect that the commercially available anti-LAYN antibodies would be effective because the specific CDR sequences of an antibody would not matter for the effect the antibody has on depleting Treg.
The written description requires that the one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.  No examples of any commercially available anti-LAYN antibodies are disclosed in the instant specification, nor is any evidence provided as to the availability of the cited LAYN antibodies at the time of filing. The claims require a functional genus of antibodies that can treat a genus of solid tumors, that can deplete tumor infiltrating Tregs, that can further modulate expression or function of LAYN, and/or that inhibit function of regulatory T cell  As noted above, said functions are unpredictable. The LAYN antibodies cited by Applicant are taught for in vitro detection assays such as western blood or ELISA. There is insufficient evidence to conclude that anti-LYAN antibodies of the present claims were well known in the art at the time of filing. 
Applicant further cites a PTAB decision, Lassen Therapeutics v. Singapore Health, in which IL-11Ralpha antibodies for treating fibrosis were adequately described.
However, the fact patterns in the cited PTAB case are not the same as the instant case. In PTAB decision cited by Applicant, the specification at issue specifically disclosed numerous species of antibodies (more than 60) that could be used in the claimed method. 
However in the present application no species of antibodies are disclosed by the instant specification. 

Claims 27-28, 42-43, and 45-49 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the specification provides insufficient guidance to practice the method as broadly claimed.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are directed to a method of treating a solid tumor or  an in vivo method of depleting Tregs comprising administering an antibody that specifically binds to LAYN, wherein the antibody depletes Tregs. Additionally, the claims encompass antibodies that bind to a large genus of different LAYN proteins, such as those from SEQ ID NO: 1-9, which represent structurally distinct, and potentially functionally distinct, polypeptides. The state of the art is such that antibody based therapy is extremely complex and requires a deep understanding of protein-engineering techniques, mechanisms of action and resistance, and the interplay between the immune system. The development of candidate antibodies involves a complex process of clinical and preclinical evaluation that include identification of the physical and chemical properties of the antibody (see Scott et al, of record, pages 278-279, of record). Antibodies have a wide range of pharmacokinetics, effector functions, size and immunogenicity, affinities and avidities, all of which effect the function of each antibody in vivo (see Scott et al., 2012, page 278, in particular).  Furthermore, antibodies can have various effector functions including receptor blockage, reducing signaling, or in vivo cell depletion, antibody isotype alone is not predictive of in vivo function. For example, certain some T cell antibodies will not deplete T cells, and nature of the particular antigen bound also contributes to depleting potential of therapeutic antibodies and many antigen related factors contribute to said depleting potential (see Chan et al., 2010 page 307, in particular).  Furthermore, depleting tumor infiltrating Tregs in particular is very difficult to the presence of inhibitor FcR in the tumor microenvironment, and the impact of varying IgG subclass remains to be evaluated in humans (see Vargas, 2017, page 584, in particular).
Furthermore, the state of the art is such that the role of Treg specific antibodies in cancer treatment is complex and unpredictable. For example, some antibodies that bind to Treg expressed receptors actually inhibit immunity and can act as agonist to activate Tregs (See Dixon et al., which teaches an anti-TIGT antibody that increase IL-10 production by Tregs, see page 3). Additionally, the role LAYN in a subject with a tumor is extremely complex and unpredictable.  For example, LAYN is expressed on Treg cells as well as tumor cells and modulating its activity could effect a range of activities, including tumor growth or Treg and effector T cell function (see Bhairavabhotla et al., 2016, of record).  Furthermore, the functional significance of LAYN expression in Tregs is challenging to establish (see Bhairavabhotla et al., 2016).  See also Mahuron, which describes that LAYN is also expressed on anti-tumor CD8 T cells, and that removal of LAYN in CD8 T cells reduced tumor cell killing.  In fact, Mahuron suggest that LAYN could be a potentially attractive target for therapeutic augmentation in cancer (see page 9, in particular). The effect of antibodies that bind to such receptors co-expressed by Treg and effector T cells is highly unpredictable.  See Vargas which teaches that while combined blocking and depleting activity of certain antibodies, such as those that bind CTLA-4, is effective, other target molecules can have a deleterious effect owing to expressed on T effector cells.  For example, depleting PD-1 antibodies lose anti-tumor activity due to its expression of effector T cells.
Given the complicated roles of LAYN on tumor growth, its expression in CD8 anti-tumor effector T cells, and its role in Treg activity, making and using a genus of anti-LYAN antibodies, as encompassed by the instant claims, to treat a solid tumor would be highly unpredictable.  Thus, making and using a genus of antibodies that can function to bind LAYN, treat solid tumors, and to deplete Tregs, would be highly unpredictable. 
Given the unpredictability of the art and the breadth of the claims, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the instant claims.  However, the instant specification does not provide any guidance regarding the nature of antibodies capable of performing the claimed function.  For example, there is no disclosure of specific structures and insufficient guidance regarding function, i.e. agonist or antagonist activity against LAYN expressed in CD8 T cells or on the tumor itself.  The examples in the specification demonstrate LAYN is expressed on tumor infiltrating Tregs, but his is not sufficient guidance for how to make and use the large genus of different LAYN binding molecules for treating any solid tumor as recited in the present claims.  Thus, given the lack of guidance provided by the instant specification, the unpredictability of the art, and the breadth of the claims, it would require undue experimentation to practice the full scope of the claimed method. 
Applicant’s arguments filed 9/9/22 have been fully considered, but they are not persuasive.
Applicant argues that as evidenced by the Grifantini declaration, the ordinary artisan could make and use the claimed invention without undue experimentation. Applicant argues that the specification teaches that LAYN is enriched in tumor infiltrating Tregs, and that as provided in the Grifantini declaration, the skilled person would know how to make and use anti-LAYN antibodies to deplete Tregs and treat tumors.  Applicant argues that claims 47-48, in particular, only require contacting tumor infiltrating regulatory T cells with a monoclonal antibody, and that IgG1 antibodies, for example, would be expected to deplete by ADCC and binding to appropriate FcR.  Applicant also argues that anti-LAYN antibodies could be tested using only routine experimentation. 
Claims 47-48 encompass a genus of anti-LAYN antibodies that deplete antibodies tumor infiltrating regulatory T cells.  As noted above, Vargas teaches that upregulation of inhibitory Fc receptor at the tumor site prevented Treg depletion from the tumor, and depleting tumor infiltrating Tregs would be highly unpredictable. No examples or guidance of any LAYN antibodies are disclosed. Additionally, the claims also encompass antibodies that modulate T reg function, and the effect of Treg binding antibodies for treating cancer is highly unpredictable due to the complexity of the immune system interaction.  For example, TIGIT, similar to CTLA-4 is an immune inhibitor receptor that is also expressed by Treg, however some TIGT antibodies act as agonists and increase Treg activity (see Dixon).  See also Vargas which teaches that while combined blocking and depleting activity of certain antibodies, such as those that bind CTLA-4, is effective, other target molecules can have a deleterious effect owing to expressed on T effector cells.  For example, depleting PD-1 antibodies lose anti-tumor activity due to its expression of effector T cells.
Additionally, the development of candidate antibodies involves a complex process of clinical and preclinical evaluation that include identification of the physical and chemical properties of the antibody (see Scott et al, pages 278-279, of record). Antibodies have a wide range of pharmacokinetics, effector functions, size and immunogenicity, affinities and avidities, all of which effect the function of each antibody in vivo (see Scott et al., 2012, page 278, in particular).  Furthermore, antibodies can have various effector functions including acting as agonists, as antagonists in receptor blockage, reducing signaling, or in vivo cell depletion.  Antibody isotype alone is not predictive of in vivo function. For example, certain some T cell antibodies will not deplete T cells, and the nature of the particular antigen bound also contributes to depleting potential of therapeutic antibodies and many antigen related factors contribute to said depleting potential (see Chan et al., 2010 page 307, in particular). Additionally, the role LAYN in a subject with a tumor is extremely complex and unpredictable.  For example, LAYN is expressed on Treg cells as well as tumor cells and modulating its activity could effect a range of activities, including tumor growth or Treg and effector T cell function (see Bhairavabhotla et al., 2016).  Furthermore, the functional significance of LAYN expression in Tregs is challenging to establish (see Bhairavabhotla et al., 2016).  See also Mahuron, which describes that LAYN is also expressed on anti-tumor CD8 T cells, and that removal of LAYN in CD8 T cells reduced tumor cell killing.  In fact, Mahuron suggest that LAYN could be a potentially attractive target for therapeutic augmentation in cancer (see page 9, in particular). The effect of antibodies that bind to such receptors co-expressed by Treg and effector T cells is highly unpredictable.  
The specification does not provide any examples of anti-LAYN antibodies or provide sufficient guidance to make and use the genus of antibodies encompassed by the instant claims. Thus, the preponderance of the evidence indicates that it would require under experimentation to practice the fully scope of the claimed invention. 

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644